Citation Nr: 1727032	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  15-14 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 30, 2012 for the award of additional compensation for the Veteran's dependent wife, P.T., and daughter, C.T. 


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney at Law.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active duty service from November 1986 to March 1987 and from September 1990 to May 1991. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which awarded additional compensation for the Veteran's dependent wife, P.T., and daughter, C.T. effective June 27, 2013. 

The record reveals that the Veteran's claim for an effective date earlier than June 27, 2013 for the award of additional compensation for his dependent wife and daughter was readjudicated in an administrative decision dated May 2015 wherein the RO awarded an effective date of March 30, 2012.  However, as this award did not constitute a full grant of the benefits sought, the Veteran's claim for an earlier effective date remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 1993 rating decision, the Veteran was granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability rating, effective from October 9, 1991.

2.  In a February 2000 rating decision, the Veteran was awarded service connection for a bilateral hearing loss disability; at that time, he was provided a VA Form 21-686c from the RO requesting that he identify whether he desired to file a claim for compensation for additional dependents.  
3.  In an April 2000 rating decision, the RO awarded the Veteran a 100 percent disability rating for his PTSD effective September 8, 1995; at that time, the Veteran was informed by the RO that he was being paid as a single Veteran with no dependents.  

4.  In July 2000, the Veteran's daughter, C.T., was born and in September 2000, he married his wife, P.T.

5.  In a November 2001 rating decision, the RO continued the 100 percent evaluation for the Veteran's PTSD; at that time, the RO notified the Veteran that he could submit additional pertinent evidence within one year of the rating decision.

6.  The initial communication of record from the Veteran regarding adding P.T. and C.T. as dependents was received on March 30, 2012.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than March 30, 2012 for the award of additional compensation for the Veteran's dependent wife, P.T., and daughter, C.T., have not been met. 38 U.S.C.A. §§ 1115, 5101(c)(1), 5110(f), (n) (West 2014); 38 C.F.R. §§ 3.31, 3.109, 3.158, 3.204, 3.213(a), 3.216, 3.401(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.

The Veteran's claim for entitlement to an earlier effective date for the award of additional compensation for his dependent wife, P.T., and daughter, C.T. arises from his disagreement with the effective date assigned following the award of additional compensation for those dependents.  As the underlying claim (the award of additional compensation for dependents) was granted, further notice as to the downstream issue of the effective date of the award was not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the duty to assist, the Board finds that this has been fulfilled.  The Board notes that adjudication of a claim for an earlier effective date is usually based upon evidence already in the claims file; the resolution of this claim depends upon when certain information was received by VA and whether VA sent the Veteran certain information.  There is no indication of any outstanding records or other action that VA could take to assist the Veteran in substantiating his claim.  Also, the Veteran has raised no issue with respect to VA's duty to assist. 

In sum, VA has satisfied its duty to notify and assist.

Earlier effective date for additional compensation for P.T. and C.T.

A Veteran who is entitled to disability compensation of at least 30 percent is entitled to additional compensation for each dependent.  See 38 U.S.C.A. § 1115  (West 2014); 38 C.F.R. § 3.4(b)(2) (2016).

38 U.S.C.A. § 5110(f) (West 2014) provides that "[a]n award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action." 

The effective date of the award of any benefits or increase of benefits by reason of the birth of a child shall be the date of birth of the child and by reason of marriage shall be the date of the marriage, if proof of birth and marriage are received by VA within a year from the date of birth and marriage, respectively.  38 U.S.C.A. 
§ 5110(n) (2016).

The effective date of an award of additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b) (2016).  The "date of claim" for additional compensation for dependents is defined as the date of the birth of the Veteran's child, if evidence of the birth is received within one year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  38 C.F.R. § 3.401(b)(1) (2016).

Regarding "establishing entitlement to a higher rate of...compensation...based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204."  38 CFR § 3.213(a) (2016).  Pursuant to 38 C.F.R. § 3.204 (2016), VA will accept, for the purposes of determining entitlement to VA benefits, the statement of a Veteran as proof of the birth of a child or marriage, provided that the statement contains certain required information, to include the date and place of birth and the marriage.  With respect to additional compensation for dependents, a Veteran "must provide the social security number of any dependent on whose behalf he or she is seeking benefits."  38 C.F.R. § 3.204 (2016).  Also, a Veteran "shall, as a condition for receipt...of benefits, furnish [VA] upon request with...the social security number of any dependent...on whose behalf, or based upon whom, benefits are sought."  38 C.F.R. § 3.216 (2016); see also 38 U.S.C.A. § 5101(c)(1) (West 2014).  Further, while acceptance of a Veteran's written statement may be evidence of the existence of the birth of a child or proof of marriage, it is only acceptable when it contains certain information.  See McColley v. West, 13 Vet. App. 553 (2000).  

The earliest date that an additional award of compensation for dependents can be paid is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31 (2016). 

In a September 1993 rating decision, the Veteran was granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability rating, effective from October 9, 1991.  In a February 2000 rating decision, he was awarded service connection for a bilateral hearing loss disability; at that time, he was provided a VA Form 21-686c from the RO requesting that he identify whether he desired to file a claim for compensation for additional dependents.  In an April 2000 rating decision, the RO awarded the Veteran a 100 percent disability rating for his PTSD effective September 8, 1995; at that time, the Veteran was informed by the RO that he was being paid as a single Veteran with no dependents.  

In July 2000, the Veteran's daughter, C.T., was born and in September 2000, he married his wife, P.T.  In a November 2001 rating decision, the RO continued the 100 percent evaluation for the Veteran's PTSD; at that time, the RO notified the Veteran that he could submit additional pertinent evidence within one year of the rating decision.  The initial communication of record from the Veteran specifically regarding adding P.T. and C.T. as dependents was a VA Form 21-686c which was received by the RO on March 30, 2012.  

The Veteran contends that he is entitled to an effective date earlier than March 30, 2012 for the award of compensation for his dependent wife, P.T. and daughter, C.T., in particular July [REDACTED], 2000 for his daughter which is her date of birth and September [REDACTED], 2000 for his wife which is the date of their marriage.  He contends that a claim to add his wife and daughter as dependents was filed in August 2001.  Alternatively, he contends that during a VA mental health examination in August 2001, he reported that he was married.  Further, a VA treatment record dated June 2002 documents his report that he was married with one child.  As these reports of being married with a child were constructively of record within one year of the November 2001 rating decision which continued the 100 percent disability rating for PTSD, the Veteran contends that an effective date of July [REDACTED], 2000 is warranted for his daughter and an effective date of September [REDACTED], 2000 is warranted for his wife for additional compensation.  

After review of the record, the Board finds that the criteria for an effective date prior to March 30, 2012 for the award of additional compensation for the Veteran's dependent wife and daughter have not been met.

The Board initially notes that to the extent that the Veteran contends that he filed a claim for additional compensation for his dependent wife and daughter in August 2001, such claim is not of record and does not exist.  There is a presumption of regularity that if such claim had been filed properly, it would be of record.  The appellant has not rebutted the presumption of regularity.

Moreover, when reporting that he was married during the August 2001 VA examination and that he was married and had a child during the June 2002 VA evaluation, he did not provide a social security number for either his wife or daughter.  The Board notes that controlling regulations provide that a Veteran "must provide a social security number for any dependent on whose behalf he or she is seeking benefit."  38 C.F.R. § 3.204 (2016).  Additionally, a Veteran "shall, as a condition for receipt...of benefits, furnish [VA] upon request with...the social security number of any dependent...on whose behalf, or based upon whom, benefits are sought."  38 C.F.R. § 3.216 (2016).  Further, the Board observes that the Veteran was notified in April 2000 that he was being paid as a single veteran with no dependents, and was informed in November 2001 that he should submit additional evidence that he believes was not considered in the November 2001 rating decision.   

The next communication of record from the Veteran regarding his wife and daughter was not until March 30, 2012 at which time he submitted the VA Form 21-686c.  

As noted above, pursuant to 38 C.F.R. § 3.401(b) (2016), the effective date of an award of additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; or (4) date of commencement of the Veteran's award. 

As to the date of claim, this is defined as the date of the birth of the Veteran's child and date of the Veteran's marriage, if evidence of the birth and marriage are received within one year of the event; otherwise, the date notice is received of the dependent's existence and marriage to the dependent, if evidence is received within one year of VA's request.  38 C.F.R. § 3.401(b)(1) (2016).  The March 30, 2012 VA Form 21-686c noted the Veteran's date of marriage to P.T. in September 2000 and that C.T. was born in July 2000.  

The Board acknowledges the Veteran's report in VA medical records of being married in August 2001 and being married with a child in June 2002.  However, to constitute an informal claim, the benefit sought must be identified.  Here, a claim for an increase in benefits based upon dependency was not identified.  Nothing in this communication identifies the benefit sought (increase in compensation based upon a change in dependency).  See, prior 38 C.F.R. § 3.155.  Furthermore, this communication did not establish proof of dependency.

As such, dependency compensation for C.T. cannot therefore be paid from the date of birth and dependency compensation for P.T. cannot be paid from the date of marriage.  See 38 U.S.C.A. § 5110(n) (West 2014).  In addition, as the required evidence was not received within one year of the birth of C.T. or marriage to P.T., such cannot be considered a "date of claim" pursuant to 38 C.F.R. § 3.401(b)(1)(i) (2016).  

The Board additionally notes that it is aware of the holding in Sharp v. Shinseki, 23 Vet. App. 267 (2009) that additional compensation for dependents does not require a separate claim.  However, as discussed above, the Veteran was provided notice following the April 2000 and November 2001 rating decisions to submit evidence to the RO and that he was being paid as a single Veteran with no dependents.  The Board therefore finds that the Veteran had adequate notice to demonstrate that his dependents included P.T. and C.T., and that what amounted to essentially a conversation about having a wife and daughter in the August 2001 and June 2002 records is not sufficient evidence to constitute additional compensation for P.T. and C.T.  Furthermore, unlike Sharp, there were no subsequent ratings that changed the evaluation status and started the time period to submit proof of dependency anew. 

As to the date dependency arises, this is the date of birth of the Veteran's daughter, which is July [REDACTED], 2000 and the date of marriage to his wife which is September [REDACTED], 2000.   

As to the effective date of the qualifying disability rating, the September 1993 rating decision resulted in a combined disability rating of 30 percent, effective from October 9, 1991.  However, 38 C.F.R. § 3.401(b)(3) (2016) stipulates that the effective date of the qualifying disability is only appropriate if evidence of dependency is received within one year of notification of such rating action.  Such evidence is not applicable in this case.  Even when we consider the February and April 2000 rating decisions as qualifying changes (as in Sharp), proof of dependency was not received within one year of notification of the subsequent qualifying rating decisions.. 

As to the date of commencement of the Veteran's award, pursuant to 38 C.F.R.       
§ 3.31 (2016), this date was April 1, 2012, the first day of the calendar month following the date (March 30, 2012) that VA received the Veteran's application for additional compensation for the Veteran's dependent wife and daughter.  See 38 C.F.R. § 3.401(b)(4) (2016).

Pursuant to 38 C.F.R. § 3.401(b) (2016), the effective date of an award of additional compensation for dependents will be the latest of the dates discussed above, specifically March 30, 2012 (the date of claim), July [REDACTED], 2000 for C.T. and September [REDACTED], 2000 for P.T. (the date dependency arose) and April 1, 2012 (the date of commencement of the Veteran's award).  Based on the foregoing, an effective date earlier than March 30, 2012 for the award of additional compensation for the Veteran's dependent wife, P.T., and daughter, C.T., is not warranted.

In sum, the criteria for entitlement to an effective date earlier than March 30, 2012 for the award of additional compensation for the Veteran's dependent wife, P.T., and daughter, C.T. have not been met and the Veteran's claim therefore must be denied.  38 U.S.C.A. §§ 1115, 5101(c)(1), 5110(f), (n) (West 2014); 38 C.F.R. 
§§ 3.31, 3.109, 3.158, 3.204, 3.213(a), 3.216, 3.401(b) (2016).  Here, proof of dependency was not provided within one year of the happening of the change in dependency or within one year of any qualifying rating decision. 




ORDER

Entitlement to an effective date earlier than March 30, 2012 for the award of additional compensation for the Veteran's dependent wife, P.T., and daughter, C.T. is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


